Citation Nr: 1515099	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right knee condition, to include as secondary to service connected residuals of meniscectomy, left knee.

2. Entitlement to service connection for a lumbar spine condition, to include as secondary to service connected residuals of meniscectomy, left knee.

3. Entitlement to service connection for a cervical spine condition, to include as secondary to service connected residuals of meniscectomy, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2009, the Veteran filed a claim for a non-specific back condition.  However, evidence of record shows a diagnosis of lumbar spine and cervical spine conditions.  As such, the Board has further broken-up the issue of entitlement to service connection for a back condition into entitlement to service connection for a lumbar spine condition and entitlement to service connection for a cervical spine condition. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a right knee condition, a lumbar spine condition, and a cervical spine condition all secondary to his service-connected residuals of meniscectomy, left knee.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The United States Court of Appeals for Veterans Claims has made it clear than an opinion will be considered inadequate unless it addresses both the caused by and aggravation avenues for secondary service-connection.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  

The Veteran was provided a VA examination in November 2012 to address the nature and etiology of the Veteran's right knee condition and lumbar spine condition.  An addendum opinion was provided in January 2013 to further clarify the VA examiners findings.  In regards to secondary service connection, the VA examiner noted that both the Veteran's right knee condition and lumbar spine condition were less likely than not "proximately due to or the result of" the Veteran's service connected left knee disability.  However, this opinion does not address aggravation.  As such, an addendum was requested to address aggravation.  

In March 2013, the VA examiner provided an addendum opinion indicating that the Veteran's "current medical conditions and complaints are more likely than not related to the aging process along with his activities associated with civilian employment and not related to his service connected knee condition."  The Board finds this opinion also does not adequately address aggravation.  The March 2013 addendum opinion makes clear that it is more like than not that the Veteran's conditions related to his work activities and aging; however, it leaves open the question of whether it is at least as likely as not that the Veteran's right knee and lumbar spine condition were aggravated, in any way, beyond their normal progression by the Veteran's service connected left knee disability. 

In addition, in regards to the right knee condition, the VA examiner's November 2012 opinion and subsequent addendum opinions rely to some extent on the fact that, post-service, the Veteran "does not mention knees until May 2011."  However, the evidence of record includes a December 1981 VA Examination report indicated that the Veteran complained of problems with his right knee.  Moreover, a June 2006 VA examination of the left knee included X-ray results showing mild degenerative changes of the right knee.  The Board would request the VA examiner address this inconsistency and whether it changes the opinions provided.       

Furthermore, as far back as December 2006 radiology findings showed degenerative disc disease present C4 through C7 and bilateral mild compromise of the C6 through C7 and C7 through T1 neuroforamina.  A June 2012 MRI resulted in an impression of "[m]ultilevel disc protrusions, spondylosis.  Moderate stenosis with cord impingement C3-C4.  Lesser cord impingement C4-C5 and C5-C6.  Left lateral disc protrusion narrowing the left lateral recess and foramin at C7-T1."  Nevertheless, the Veteran has yet to be provided a VA examination of his cervical spine.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the Veteran claimed entitlement to service connection for a general back condition and has both lumbar and cervical spine conditions, the Board finds it necessary for him to be provided a VA examination for his cervical spine condition in addition to the one he has already been provided for his lumbar spine.  

Also, the Veteran asserted in his January 2011 Notice of Disagreement that he never received the October 2009 VCAA letter dispatched to him.  A June 2012 deferred rating decision indicates that another letter was going to be dispatched to the Veteran but nothing in the claims file makes clear this occurred.  As such, it is necessary to provide the Veteran with a VCAA notice letter for the claims currently at issue in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014), 38 C.F.R. § 3.159 (2014), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.    

Additionally, the Veteran has provided a copy of a January 2006 fully favorable Social Security Administration (SSA) decision finding degenerative disc disease to be a "severe" impairment.  The last page of this decision list the medical records consulted by the SSA in making their decision.  These records do not appear to have been associated with the claims file.  Therefore, in order to ensure that the Veteran's claim is adjudicated on the basis of a complete evidentiary record, the complete SSA records must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2).

Finally, the Veteran has submitted some non-VA treatment records; however, both these records and VA treatment records suggest there may be more non-VA treatment records that are relevant but have not been associated with the claims file.  VA has a duty to obtain relevant records of treatment reported by private physicians. Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a VCAA notice letter for the claims of (a) entitlement to service connection for a right knee condition, to include as secondary to service connected residuals of meniscectomy, left knee; (b) entitlement to service connection for a lumbar spine condition, to include as secondary to service connected residuals of meniscectomy, left knee; and (c) entitlement to service connection for a cervical spine condition, to include as secondary to service connected residuals of meniscectomy, left knee.

2. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all relevant records from January 5, 2013 through the present.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2014).  

3. Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2014).  

4. Contact the Veteran and request that he identify any providers of treatment for his right knee, lumbar spine, and cervical spine conditions.  The Veteran should also be asked to execute a medical release form for records held by any healthcare providers that he identifies.  If valid medical release forms are received, obtain copies of all available treatment records from the identified healthcare provider.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.

5. Following the completions of items (1), (2), (3), and allowing an appropriate time for response to item (4), schedule the Veteran for an appropriate VA examination to address the etiology of the Veteran's cervical spine condition.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is requested to address the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's cervical spine condition is etiologically related to the Veteran's active military service?

b. If the answer to (a) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's cervical spine condition is proximately due (caused by) to the Veteran's service-connected residuals of meniscectomy, left knee?

c. If the answer to (b) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's cervical spine disability has been aggravated beyond its normal progression by the Veteran's service-connected residuals of meniscectomy, left knee?
The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6. Also, return the claims file to the provider of the opinions in the November 2012 VA examination report and the January 2013 and March 2013 addendums, so that a further addendum opinion can be provided.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

a. Please address whether the fact that the Veteran complained of right knee problems as far back as a 1981 VA examination and the fact that X-ray evidence in June 2006 showed mild degenerative changes of the right knee in any way changes the opinion already provided in regards to direct and secondary service connection for the Veteran's right knee condition?  

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's right knee condition has been aggravated beyond its normal progression by the Veteran's service-connected residuals of meniscectomy, left knee?

c. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's lumbar spine condition has been aggravated beyond its normal progression by the Veteran's service-connected residuals of meniscectomy, left knee?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

7. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




